Name: Commission Regulation (EC) NoÃ 651/2007 of 8 June 2007 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: land transport;  organisation of transport;  tariff policy;  leather and textile industries;  demography and population
 Date Published: nan

 14.6.2007 EN Official Journal of the European Union L 153/3 COMMISSION REGULATION (EC) No 651/2007 of 8 June 2007 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN-code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that, subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, can continue to be invoked for a period of 60 days by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN-code indicated in column 2 of that table. Article 2 Subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation, can continue to be invoked for a period of 60 days, under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 580/2007 (OJ L 138, 30.5.2007, p. 1). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. A lightweight garment for women intended to cover the body reaching down to the crotch, made of a knitted self-coloured fabric of synthetic fibres (80 % polyamide and 20 % elastane), the fabric does not contain any rubber thread. The garment is fitted with 8 mm wide strips of vulcanised rubber (heading 4008), which are added by stitching them into the neckline, armholes and leg openings. The garment has under wired bra style shaped cups, a lined gusset, adjustable straps and high cut openings for the legs. (swimsuit) (See photograph No 641) (1) 6112 41 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 6112, 6112 41 and 6112 41 90. Since the rubber is added to the garment but not contained in the fabric of the garment, this garment cannot be classified in subheading 6112 41 10 (women's or girls' swimwear of synthetic fibres containing 5 % or more of rubber thread). Taking into account its general appearance, the cut and the nature of the fabric, the garment meets the criteria for classification of women's or girls' swimwear of synthetic fibres (CN code 6112 41 90  other). 2. Padded textile article composed of two layers of woven textile material (100 % cotton) assembled with padding by stitching. The made up article is assembled by sewing and shows the following characteristics: The article is approx. 90 cm long and has a close fitting neckline. It has an opening at the front with a zip fastener of a length of approximately 68 cm. There is an elastic tightening element at the waist. The upper part of the article has armholes and the sides and the base are completely closed. The cut of the upper part gives the garment its body shape. (Romper bag for children) (See photograph No 640) (1) 6211 42 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 7 to Section XI, Note 8 to Chapter 62 and the wording of CN codes 6211, 6211 42 and 6211 42 90. According to Note 4 a) to Chapter 62 this article cannot be considered as a babies' garment since it is designed for young children of a body height exceeding 86 cm, therefore classification in heading 6209 is excluded. Taking into account the CN Explanatory Notes to heading 6111, which consider babies' romper bags with armholes or sleeves to be garments, the article in question which is designed in the same manner as the ones for babies (the upper part is cut like a garment), only bigger in size, shall also be considered as a garment. Because of the cut of its upper part the article is considered to be a garment of Section XI and not an article of bedding or similar furnishing. Therefore classification in heading 9404 is excluded. Since in the chapters covering garments there is no specific heading for this kind of article, it has to be classified as other garment. 3. A furnishing article of textile materials to be used in motor-cars. It is intended to be placed on seats of motor vehicles and consists of a multi-layered material, the outer layers are made of a woven material (cotton) and the middle layer of a non-woven material, which serves as padding. (seat cover) (See photograph no 642) (1) 6304 92 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of the CN codes 6304 and 6304 92 00. See the HS explanatory notes to heading 6304, which state that this heading includes furnishing articles of textile materials used in motor-cars. This article is not a part of a car seat but an accessory to the seat therefore it cannot be classified in heading 9401. See also the HS explanatory notes to heading 9401, Parts. Because this article is designed to be used in motor cars, it cannot be considered as an article of bedding or similar furnishing. Therefore classification in heading 9404 is excluded. (1) The photographs are purely for information.